Citation Nr: 0306994	
Decision Date: 04/11/03    Archive Date: 04/14/03

DOCKET NO.  00-06 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to compensation for residuals of vena cava 
laceration under the provisions of 38 U.S.C.A. § 1151 (West 
2002).

2.  Entitlement to compensation for right kidney damage, 
sexual dysfunction, testicular damage, and bowel disability 
under the provisions of 38 U.S.C.A. § 1151 (West 2002).


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from September 1972 to 
November 1974.

Initially, the Board of Veterans' Appeals (Board) notes that 
in a rating decision in July 2002, the regional office (RO) 
adjudicated the issue of entitlement to compensation for 
right kidney damage, sexual dysfunction, testicular damage, 
and bowel disability under the provisions of 38 U.S.C.A. 
§ 1151 (West 2002).  Thereafter, since the veteran filed a 
notice of disagreement with this decision in October 2002, 
and the record does not reflect the issuance of a Statement 
of the Case with respect to this issue, the Board finds that 
this issue must be remanded to the RO for the issuance of a 
Statement of the Case.  Manlincon v. West, 12 Vet. App. 238 
(1999).  This matter will be addressed more fully in the 
remand portion of this decision.


FINDING OF FACT

The preponderance of the credible and probative evidence of 
record shows that the veteran's claimed residual disability 
associated with vena cava laceration, if any, is not the 
result of carelessness, negligence, lack of skill, or 
involved errors in judgment or similar instances of fault on 
the part of the Department of Veterans Affairs (VA).






CONCLUSION OF LAW

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for residuals of vena cava 
laceration is not warranted.  38 U.S.C.A. § 1151 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that this case has already 
been developed pursuant to the guidelines established in the 
recently enacted Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West 2002) (VCAA).  In this regard, the 
RO obtained a VA medical opinion in August 1999 to address 
the relationship between any residual disability associated 
with vena cava laceration and VA treatment.  The veteran was 
also originally advised in the August 1999 statement of the 
case of the nature of the evidence necessary to support the 
claim, which included both evidence of current additional 
disability and evidence of fault on the part of the VA, and 
that the August 1999 medical examination opinion did not 
support either requirement.  In addition, the veteran was 
again advised of the need to provide evidence of current 
additional disability and/or fault on the part of the VA in 
the March 2000 supplemental statement of the case, 
correspondence in April 2000, and correspondence in June 
2001, clearly implying that any such evidence of disability 
and/or negligence with respect to the veteran's residuals of 
vena cava laceration would have to be provided by the 
veteran.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
While the Board notes that the June 2001 letter is the only 
letter that advises the veteran of the RO's duties under the 
VCAA and is specifically directed to the 38 U.S.C.A. § 1151 
(West 2002) claim that is not currently before the Board, 
since the claim currently before the Board is based on the 
same statute, additional notice under the VCAA would not 
serve any useful purpose.  The Board finds that this is 
especially true in this instance, when previous notices have 
clearly advised the veteran of the evidence needed to support 
the claim, and where there is no reasonable expectation that 
additional development would substantiate the claim due to 
the lack of evidence of additional current disability.

Moreover, the veteran has been provided with the applicable 
laws and regulations, and there is no indication that there 
are any outstanding records that have not already been 
obtained or that are not adequately addressed by documents 
contained within the claims file.  Thus, the Board finds that 
further notice and/or development in this matter is not 
required under the VCAA.

A review of the testimony and statements of the appellant 
reflects that he generally asserts dissatisfaction with the 
overall quality of medical care rendered by the VA with 
respect to the treatment of his right kidney problems 
beginning in approximately February 1998, since it was during 
the evaluation, treatment and surgery for right kidney 
problems that his inferior vena cava was lacerated.  More 
specifically, he in essence asserts that one of the results 
of the VA's negligent treatment concerning the right kidney 
was the laceration of the inferior vena cava, and that such 
laceration has in turn resulted in additional permanent 
disability.  

VA treatment records for the period of November 1995 to July 
1999 reflect that in November 1995, examination of the 
abdomen revealed negative findings.  In December 1997, the 
veteran complained of pain in his right side for the previous 
three days, initially intermittent but now constant, and the 
impression included constipation and mild hematuria.  

A VA hospital discharge summary from January 1998 reflects 
that the veteran had recently been evaluated in the emergency 
room on two occasions with complaints of vague abdominal and 
flank pain.  Thereafter, laboratory results demonstrated a 
creatinine of 7.3, and with a baseline of 1.4 in 1995, the 
veteran was sent emergently to the urology clinic where a 
renal ultrasound was interpreted to reveal bilateral moderate 
hydronephrosis.  He was admitted to the hospital at this time 
for retrograde pyelograms and probable stent placement, and 
on January 23, 1998, it was noted that the veteran underwent 
cystoscopy with bilateral retrograde pyelograms that 
demonstrated findings consistent with bilateral 
retroperitoneal fibrosis and subsequent ureteral obstruction.  
It was indicated that bilateral double J stents were also put 
in place.

A VA discharge summary from February 1998 reflects that 
following the diagnosis of extensive bilateral fibrosis, the 
veteran was now being admitted to undergo laparoscopic 
bilateral ureterolysis.  It was indicated that only a left-
sided laparoscopic ureterolysis was performed due to the 
extent of the disease as findings revealed extensive 
fibrosis.  The veteran's postoperative course was noted to be 
unremarkable.  It was also noted that a left stent was to be 
removed in six weeks and that a right stent was to be changed 
in six weeks.

VA outpatient records from late February 1998 to early March 
1998 indicate that the veteran continued to complain of 
abdominal pain.  In May 1998, it was noted that the veteran 
had recently undergone a left-sided laparoscopic ureterolysis 
and was to have the same procedure on the right side at a 
later point in time.  However, an April 1998 renal scan of 
the right kidney was interpreted to reveal minimal 
functioning compared with the left.  The right kidney was 
also noted to be small in size and that the stent was still 
in place.  It was further indicated that the right-sided 
functioning might be due to the stent, so the plan was to 
have it removed.  The following day, it was noted that 
physicians were unable to remove the right-sided splint and 
that the veteran was to be scheduled for a percutaneous 
nephrostomy tube-stent placement the following morning.  When 
the veteran reported for a consultation related to right-
sided laparoscopic ureteroloysis in August 1998, the 
assessment was right ureteral obstruction, and in September 
1998, it was noted that such surgery had not been completed 
and that subsequent vena cava injury had been repaired by 
ligation.

A hospital summary from September 1998 reflects that the 
veteran underwent the procedure of right laparoscopic 
ureterolysis with vena cavotomy.  It was further noted that 
because of the surgical repair of the vena cava, the veteran 
developed subsequent thigh swelling and genital swelling.

VA treatment records from December 1998 to August 1999, 
reflect that the veteran continued to have a retained right 
stent in December 1998, and that this was later changed in 
January 1999.  The veteran underwent additional stent changes 
in April 1999 and July 1999, at which time he underwent 
additional surgical procedures.  In mid August 1999, it was 
indicated that a renal scan revealed no function in the right 
kidney.  At the end of August 1999, examination revealed an 
abdominal wall defect on the right side.

VA arteries and veins examination in August 1999 revealed 
that the examiner was requested to provide an opinion in 
reference to the laceration of the vena cava during a 
surgical procedure to free his ureter from retroperitoneal 
fibrosis.  The examiner noted that the veteran successfully 
underwent the laparoscopic dissection and freeing of his left 
ureter without complications approximately six months prior 
to the procedure in which his inferior vena cava was 
lacerated.

Based on his review of the records, the examiner noted that 
the laparoscopic procedure was proceeding normally on the 
right when the vena cava was lacerated during the process of 
dissecting the right ureter free of the underlying fibrotic 
process.  The vascular surgeons were called to repair the 
laceration in the veteran's vena cava, which was successfully 
done, and the examiner noted that this was a well-recognized 
potential complication of ureterolysis in patients' with 
retroperitoneal fibrosis.  The examiner commented that the 
repair of the vena cava may have transiently produced some 
lower extremity edema, however, this potential complication 
had also been seen in patients who had retroperitoneal 
fibrosis without undergoing ureterolysis.  The examiner 
further commented that this produced a transient disability 
for the veteran, however, there should not be any long-term 
consequences.  He believed that it would be difficult to 
determine whether or not any residual swelling of the leg was 
a natural process of the veteran's retroperitoneal fibrosis 
versus the surgery.  The examiner concluded that laceration 
of the vena cava is a known and recognized complication of 
ureteroloysis in patients who have retroperitoneal fibrosis, 
and while edema of the lower extremities also occurs in 
patients who have retroperitoneal fibrosis, the transient 
episode in the veteran's case was most likely precipitated by 
the need to repair his vena cava and possibly compromising 
the vena cava lumen.

A VA outpatient record entry for October 1999 reflects that 
the veteran underwent consultation to remove the stent from 
his right collecting system.  It was noted that the veteran 
was not happy with this due to significant pain in the past 
and the lack of renal function on the right.

At the veteran's personal hearing in December 1999, the 
veteran testified that after undergoing an initial procedure 
that included the placement of stents in January 1998, the 
veteran underwent a second procedure in February 1998 to free 
his ureter from his fibrosis (transcript (T.) at p. 1).  He 
further described how the February 1998 procedure only 
involved the left kidney, and that when he was subsequently 
evaluated for further surgery, it was determine that his 
right kidney as no longer functioning (T. at p. 2).  Despite 
this, he later underwent further surgery on the right ureter 
in September 1998 that resulted in the laceration of the vena 
cava (T. at p. 3).  The veteran also lost a lot of blood and 
there was significant swelling in his lower extremities (T. 
at pp. 3-4).  

VA examination in December 2001 focused on other symptoms as 
possible manifestations of the veteran's right kidney VA 
treatment, and included a physical examination.  It was again 
noted that his right ureterolysis was abandoned due to 
bleeding of the inferior vena cava and that he was followed 
thereafter until 1999, when he did not report for an 
appointment to remove a right double-J stent.  A diagnostic 
study revealed evidence of a double-J stent in the right 
kidney, with no obvious calcification of this stent.  The 
diagnosis included idiopathic retroperitoneal fibrosis and 
resulting nonfunctioning right kidney.

At the veteran's hearing before the Board in December 2002, 
the veteran again described the circumstances surrounding his 
initial treatment for abdominal complaints and the 
evaluations and surgeries thereafter (T. at pp. 5-9).  During 
the right ureterolysis, his vena cava was ruptured, and as a 
result, he experienced swelling of the feet, stomach and 
chest (T. at pp. 9-10).  He was advised by one of his 
physicians that there had been complications (T. at p. 10).  
While he was satisfied with the treatment he received on the 
left kidney, he felt that the right side was a total failure, 
and he complained of current leg problems (T. at p. 11).  

Effective October 1, 1997, 38 U.S.C.A. 1151 was amended by 
Congress.  See Section 422(a) of PL 104-204.  The purpose of 
the amendment is, in effect, to overrule the Supreme Court's 
decision in Brown v. Gardner, 115 S. Ct. 552 (1994), which 
held that no showing of negligence is necessary for recovery 
under section 1151.  In pertinent part, 1151 is amended as 
follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and-

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was-

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable."

Here, the appellant's claim under 38 U.S.C.A. § 1151 was 
received in September 1998 and, accordingly, the claim will 
be adjudicated by the Board, as it was by the RO, under the 
version of 38 U.S.C.A. § 1151 that requires VA fault.

As the Board has indicated above, the critical inquiry under 
post-Gardner interpretation of the 38 U.S.C.A. § 1151 is 
whether additional disability resulted from VA medical 
treatment.  (Neither the veteran nor his representative have 
asserted that the veteran sustained additional disability as 
the result of an event that was not reasonably foreseeable.)  
In the process of making such inquiry, the Board will address 
the evidence in favor and against the veteran's claim.

With respect to evidence in favor of the veteran's claim, the 
Board is somewhat hampered by what the Board considers to be 
vague and nonspecific allegations of fault on the part of the 
VA in treating the veteran.  Moreover, a threshold element of 
a claim for compensation under 38 U.S.C.A. § 1151 both before 
and after October 1, 1997, includes the existence of a 
current disability, and as to the veteran's claim for 
38 U.S.C.A. § 1151 benefits based on residuals from VA 
treatment, the Board finds that there is insufficient medical 
evidence of current identifiable disability related to the 
laceration of his vena cava.  In addition, as was noted 
previously, the RO's March 2000 supplemental statement of the 
case, correspondence in April 2000, and correspondence in 
June 2001, placed the veteran and his representative on 
notice of the need for the veteran to produce evidence of 
identifiable disability that was the result of actions taken 
by the VA, and the record does not contain such evidence.

In support of the veteran's claims the Board readily 
acknowledges and has examined the veteran's own statements 
and argument to the effect that VA medical treatment caused 
him disability in the form of swelling and pain in his legs 
that is related to the laceration of the vena cava, but there 
is no current evidence of a current diagnosis or finding of 
disability associated with swelling and/or pain in the legs 
that is the result of 1998 surgery or any other treatment 
administered by VA.  It is long-established that the veteran, 
as a layperson, is not qualified to render medical opinions 
regarding the etiology of disorders and disabilities, and his 
opinion is entitled to no weight.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  Furthermore, it has not been shown that the 
veteran possesses the requisite knowledge, skill, training, 
or education to qualify as a medical expert in order for such 
statements to be considered competent evidence.  Espiritu v. 
Derwinski, supra.  In short, the veteran's own speculations 
as to medical matters are without any probative value.

As for the treatment records themselves, as was already 
mentioned, they are not reflective of identifiable residuals 
of vena cava laceration.  

In addition, although appellant had not provided medical 
evidence demonstrating that VA treatment contributed to any 
current disability associated with swelling and/or pain in 
his lower extremities, and/or that the VA medical treatment 
afforded the veteran was careless, negligent, lacking in 
skill, or involved errors in judgment or similar instances of 
fault on the part of VA, the Board sought the above-noted 
opinion from the arteries and veins examiner in August 1999, 
who concluded that laceration of the vena cava is a known and 
recognized complication of ureteroloysis in patients who have 
retroperitoneal fibrosis, and that while the laceration of 
the vena cava may have produced a transient disability for 
the veteran, there should not be any long-term consequences.  
There is no medical opinion in the record that disputes the 
opinion of the August 1999 examiner.

After having reviewed the record in this case, and for the 
reasons and bases expressed above, the Board concludes that 
the preponderance of the evidence does not establish that any 
current residuals of anterior vena cava laceration were the 
result of carelessness, negligence, lack of skill, or 
involved errors in judgment or similar instances of fault on 
the part of VA.  Accordingly, the claim of entitlement to VA 
benefits pursuant to 38 U.S.C.A. § 1151 is denied.


ORDER

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for residuals of vena cava 
laceration is denied.


REMAND

With respect to the issue of entitlement to compensation for 
right kidney damage, sexual dysfunction, testicular damage, 
and bowel disability under the provisions of 38 U.S.C.A. 
§ 1151 (West 2002), the law provides that when there has been 
an initial RO adjudication of a claim and a notice of 
disagreement as to its denial, the claimant is entitled to a 
Statement of the Case.  Consequently, the Board concludes 
that since the veteran filed a notice of agreement with the 
October 2002 rating decision that denied this issue in July 
2002, the Board is now required to remand this claim for 
issuance of an appropriate Statement of the Case.  Manlincon 
v. West, 12 Vet. App. 238 (1999).

The RO should furnish the veteran a 
Statement of the Case addressing the 
issue of entitlement to compensation for 
right kidney damage, sexual dysfunction, 
testicular damage, and bowel disability 
under the provisions of 38 U.S.C.A. 
§ 1151 (West 2002).

The purpose of this REMAND is to afford the veteran due 
process of law, and the Board does not intimate any opinion, 
favorable or unfavorable, as to the merits of the veteran's 
claim.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2002) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



